NOTE AMENDMENT AGREEMENT




This Note Amendment Agreement, dated as of April 8, 2010 (this “Amendment”) is
between Wizzard Software Corporation, a Colorado corporation (the “Company”) and
Chardan Capital Markets, LLC (the “Holder”).  




W I T N E S S E T H:




WHEREAS, the Holder holds a certain promissory note of the Company in the
aggregate in the principal amount of $100,000 made on March 12, 2010 (the “First
Note”) and a certain promissory note of the Company in the aggregate principal
amount of $100,000 made on March 26, 2010 (the “Second Note” and together with
the First Note, the “Original Notes”); and




WHEREAS, contemporaneous with the execution of this Amendment, the Company will
pay to the account of the Holder an amount of $90,000 against the outstanding
principal amount due on the First Note in accordance with its original terms;
and




WHEREAS, the Company and Holder desire to amend the terms of the Original Notes
in order to modify the maturity date of the Original Notes and to modify the
Company’s obligations with respect to repayment of the Original Notes, as
provided for herein;




NOW THEREFORE, intending to be legally bound, and in consideration of the mutual
promises, covenants, and conditions contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:




1.

Amendment of First Note. The first sentence of the first paragraph of the First
Note is hereby deleted and replaced with the following two new sentences, which
provide as follows:




“FOR VALUE RECEIVED, the undersigned, WIZZARD SOFTWARE CORPORATION, a Colorado
corporation (“Debtor”), promises to pay to the order of Chardan Capital Markets,
LLC (“Lender”) or its successors or assigns, the aggregate amount of $90,000 on
the date that this Amendment is executed by both the Debtor and the Lender or
such later date as the Lender may instruct Debtor in writing, and thereafter to
pay Lender on April 1, 2011 (the “Maturity Date”) the remaining principal sum of
Ten Thousand Dollars ($10,000), together with interest on the outstanding
principal amount of this Note from March 12, 2010 until paid at the rate of ten
percent (10%) per annum. All payments of principal and interest on this Note
shall be made to the Lender, at 17 State Street Suite 1600, NY, NY 10004, or at
such other place as the Lender may designate from time to time in writing to the
Debtor, in lawful money of the United States of America.”




2.

Amendment of Second Note. The first sentence of the first paragraph of the
Second Note is hereby amended and restated to provide as follows:




“FOR VALUE RECEIVED, the undersigned, WIZZARD SOFTWARE CORPORATION, a Colorado
corporation, (“Debtor”), promises to pay to the order of Chardan Capital
Markets, LLC, or its successors or assigns (“Lender”), on April 1, 2011 (the
“Maturity Date”), at 17 State Street, Suite 1600, NY, NY 10004, or at such other
place as the Lender may designate from time to time in writing to the Debtor, in
lawful money of the United States of America, the principal sum of One Hundred
Thousand Dollars ($100,000), together with interest on the unpaid principal
balance of this Note from the date hereof until paid at the rate of ten percent
(10%) per annum.”




2.

Repayment. The Company hereby covenants and agrees that in no event shall it
repay the remaining outstanding principal amount of the First Note, the
outstanding principal amount of the Second Note or any accrued but unpaid
interest thereon, with the funds it received pursuant to those certain
Securities Purchase Agreements entered into among the Company and the
counter-parties thereto, dated as of March 31, 2010 and as reported by the
Company on a Current Report on Form 8-K filed on April 1, 2010 with the U.S.
Securities and Exchange Commission.




3.

Defined Terms. Capitalized terms not defined herein have the meanings given to
them in the Original Notes.




4.

Other Terms Unchanged. Each of the Original Notes, as amended by this Amendment,
remains and continues in full force and effect, constitutes a legal, valid, and
binding obligation of each party thereto, and is in all respects agreed to,
ratified, and confirmed. Any reference to the Original Notes after the date of
this Amendment is deemed to be a reference to the Original Notes as amended by
this Amendment.  If there is a conflict between the terms of this Amendment and
the Original Notes, the terms of this Amendment shall control.

 

5.

Miscellaneous




5.1

Entire Agreement.  This Amendment contains the entire agreement and
understanding of the parties with respect to its subject matter. This Amendment
supersedes all prior arrangements and understandings between the parties,
written or oral, with respect to its subject matter.






5.2       Parties in Interest.  The Amendment shall be binding upon and shall
inure to the benefit of and be binding upon the parties hereto and their
respective successors and assigns; provided, however, that nothing in this
Amendment, expressed or implied, is intended to confer upon any other person any
rights, remedies, obligations or liabilities of any nature whatsoever under or
by reason of this Amendment.




5.3

Counterparts.  This Amendment may be executed in any number of counterparts, and
each such counterpart shall be deemed to be an original instrument, but all such
counterparts together shall constitute but one agreement.






5.4       Choice of Law.  This Amendment shall be construed in accordance with
and governed by the laws of the State of New York without regard to principles
of conflicts of law.




5.5

Amendments and Waivers.  This Amendment may not be amended or modified except in
writing signed by each of the parties to this Amendment. The observance of any
term of this Amendment may be waived (either generally or in a particular
instance and either retroactively or prospectively) by the party or parties
waiving compliance. The failure of any party at any time or times to require
performance of any provision hereof shall in no manner affect the rights at a
later time to enforce the same. No waivers of or exceptions to any term,
condition, or provision of this Amendment, in any one or more instances, shall
be deemed to be, or construed as, a further or continuing waiver of any such
term, condition, or provision.







Remainder of page intentionally left blank. Signature page follows.











--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.




WIZZARD SOFTWARE CORPORATION










_/s/ Christopher J. Spencer_4/8/10_

By:

Title:




CHARDAN CAPITAL MARKETS, LLC










_/s/____________________________________

By:

Title:









